DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed September 26, 2018.  Claims 1-18 are pending and an action on the merits is as follows.	

Information Disclosure Statement
The information disclosure statement filed September 26, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2, 4, 7, 11, 13 and 15 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 2 line 5: “the floor”
Claim 2 line 13: “the gap”
Claims 4 and 15 lines 4 and 2-3, respectively: “the elevator doors of adjoining floors”
Claims 4 and 15 lines 4-5 and 3, respectively: “the sealing of two adjoining sealing elements”
Claims 4 and 15 lines 6 and 4-5, respectively: “the area”
Claims 4 and 15 lines 7 and 6, respectively: “the elevator door (of the floor)”
Claims 4 and 15 lines 7-8 and 6, respectively: “the elevator doors (of the area)”
Claim 7 line 3: “the main safety system”
Claim 11 lines 2-3: “the cables”
Claim 11 line 3: “the sealed portion”
Claim 11 line 4: “the diameter”
Claim 13 line 2: “the closing”
Claim 13 line 3: “the ratio”
Claim 13 line 5: “the number of cars”
Appropriate correction is required.
Claims 7 and 18 are objected to because of the following informalities:  
Claim 7 includes the limitation “two sub-systems controlling the separated section of the elevator shaft”.  This limitation should be changed to state “two sub-systems controlling the divided section of the elevator shaft” for consistency.
Claim 18 includes the limitation “claimed in claim 2, characterized in that wherein the system”.  This limitation should be changed to state “claimed in claim 2, wherein the system”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 12 and 13 include limitations pertaining to “the floor of this/the incident”.  However the claim previously describes the incident as part of an alternative limitation.  It is unclear whether the claim necessarily requires the incident.  For examining purposes, these limitations are interpreted as pertaining to “the floor corresponding to said incident or emergency signal”.
Claims 3 and 14 include the limitation “roller shutter or is inflatable and comprises at least one door element”.  However it is unclear whether the at least one sealing element is to include the at least one door element, or only the roller shutter is to comprise the at least one door element.  For examining purposes, this limitation is interpreted as stating “roller shutter or is inflatable; wherein the at least one sealing element further comprises at least one door element”.  
Claims 3, 6 and 14 include limitations pertaining to “especially designed/comprises”.  However the term "especially" renders the claim indefinite because it is unclear whether the limitation(s) following are necessarily required by the claim.  For examining purposes, these limitations are interpreted pertaining to “designed/comprises” without the term “especially”.
Claims 4, 11 and 15 includes limitations pertaining to “the sealing elements”.  However there is a lack of antecedent basis for “the sealing elements”.  It is unclear whether applicants intend to reference the car-sealing elements, the at least one sealing element, or further limit the at least one sealing element to be multiple sealing elements.  For examining purposes, these limitations are interpreted as pertaining to “the at least one sealing element”.  
Claim 6 includes the limitation “designed to move the sealing elements in a sealing position”.  However there is a lack of antecedent basis for “the sealing elements”.  It is unclear whether applicants intend to reference the car-sealing elements, the at least one sealing element, or further limit the at least one sealing element to be multiple sealing elements.  For examining purposes, this limitation is interpreted as stating “designed to move the car sealing elements in a sealing position”.
This claim further includes the limitation “elements are inflatable and the system comprises elements to inflate”.  However it is unclear whether applicants intend each previously described alternative to include elements to inflate, or only the limitation pertaining to the car-sealing elements being inflatable.  For examining purposes, this limitation is interpreted as stating “elements are inflatable using elements to inflate”.  
Claim 7 includes the limitation “designed to separate the elements of the safety system of the elevator system”.  However there is a lack of antecedent basis for “the elements” and “the safety system”.  It is unclear whether applicants intend to reference the safety elements of the elevator system, or introduce new elements as part of the main safety system of the elevator system.  For examining purposes, this limitation is interpreted as stating “designed to separate the safety elements of the elevator system”.  
Claims 8, 10 and 16-18 include the limitation “shaft/system comprises sensors from the group fire”.  However it is unclear whether applicants intend the following list to be included as a Markush group, or whether the list is to be inclusive of the types of sensors required.  For examining purposes, this limitation is interpreted as stating “elevator shaft comprises sensors from the group consisting of fire”.  
Claim 10 includes the limitation “and wherein, in case of the elevator system being a cable bound elevator system”.  However the phrase “in case” renders the claim indefinite.  It is unclear whether the claim necessarily requires the elevator system to be a cable bound elevator system.  For examining purposes, this limitation is interpreted as stating “and wherein the elevator system is a cable bound elevator system”.  
This claim further includes the limitation “the elevator shaft, it is possible to determine, if cables of the elevator shaft”.  However the phrase “it is possible” renders the claim indefinite.  It is unclear whether the claim necessarily requires cables to be determined to be suitable for evacuation.  For examining purposes, this limitation is interpreted as stating “the elevator shaft, it is determined, whether cables of the elevator shaft”.
Claim 12 includes the limitation “optionally: moving at least one elevator car”.  However the term “optionally” renders the claim indefinite.  It is unclear whether the claim necessarily requires the at least one elevator car to be moved.  For examining purposes, this limitation is interpreted as stating “moving at least one elevator car”.  
Claim 13 includes limitations pertaining to “all/the (elevator) cars”.  However there is a lack of antecedent basis for “all/the cars”, as the claims previously describe at least one car.  It is unclear whether applicants intend to reference the at least one elevator car, or further limit the at least one elevator car to be multiple elevator car.  For examining purposes, these limitations are interpreted as pertaining to “the at least one elevator car”.
Claims 5 and 9 depend from claim 2 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 2.

	Allowable Subject Matter
Claim 1 is allowed.
Claims 2-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 2 and 12: The prior art does not teach nor suggest an elevator shaft, a system for the evacuation of buildings providing an elevator system, or a method to evacuate buildings by using an elevator system comprising at least one sealing element positioned in the elevator shaft to seal the elevator shaft, so that the elevator shaft is divided in at least two sections by the at least one sealing element, wherein at least one landing of the elevator shaft is provided with car-sealing elements that are designed to seal a gap between a respective elevator car and the respective landing.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3-11 and 13-18 depend from claims 1, 2 or 12 and therefore inherit all allowed claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2-75593, US 5,836,424, US 2006/0197149 A1, US 2007/0170008 A1 and US 2012/0305337 A1 pertaining to car-sealing elements designed to seal a gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 18, 2022